DETAILED ACTION
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-7, 10-17, & 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art cited and searched fails to disclose, teach, or suggest the explicit combination of limitations as set forth in at least independent claims 1 & 11. Specifically, while the prior art is replete with stress management systems and methods that suggest or recommend meditation programs to cause a reduction in stress, however, the prior art fails to explicitly disclose or teach, in combination with the other limitations in the claim, “obtain data related to a stress level of a user measured by the biometric sensor, determine, based on the obtained  data, whether a stress level reduction effect by the meditation program is below a predefined reference value; in response to determining that the stress level reduction effect by the meditation program is below the predefined reference value, determine a posture of the user based on another data obtained by the motion sensor; and recommend another meditation program corresponding to the determined posture, wherein the determined posture is a lotus posture, a standing posture, a lying down posture, or a sitting posture” as set forth in claim 1 and similarly recited in claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723. The examiner can normally be reached Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715